         1:21-cv-00258-JFA        Date Filed 02/23/21      Entry Number 12         Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA

    Juan Jose Colon-Arriaga,                                 C/A No. 1:21-cv-258-JFA-SVH

                  Petitioner,

    v.
                                                                         ORDER
     Warden Stevie Knight and               Camp
     Administrator Melissa Forsyth,


                  Respondents.


          Juan Jose Colon-Arriaga (“Petitioner”), proceeding pro se, is an inmate incarcerated at the

Federal Correctional Institution Estill (“FCI-Estill”) in Estill, South Carolina. He filed this petition

for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. In accordance with 28 U.S.C. § 636(b)

and Local Civil Rule 73.02(B)(2), (D.S.C.), the case was referred to a Magistrate Judge for review.

          The Magistrate Judge assigned to this action 1 prepared a thorough Report and

Recommendation (“Report”) and opines that this Court should dismiss the petition in this case

without requiring the respondent to file an answer. (ECF No. 7). The Report sets forth, in detail,

the relevant facts and standards of law on this matter, and this Court incorporates those facts and

standards without a recitation.

          Petitioner was advised of his right to object to the Report, which was entered on the docket

on February 3, 2021. (ECF No. 7). The Magistrate Judge required the parties to file objections by


1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b) and Local Civil
    Rule 73.02(B)(2) (D.S.C.). The Magistrate Judge makes only a recommendation to this Court.
    The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is
    charged with making a de novo determination of those portions of the Report and
    Recommendation to which specific objection is made, and the Court may accept, reject, or
    modify, in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter
    to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).
      1:21-cv-00258-JFA         Date Filed 02/23/21       Entry Number 12        Page 2 of 2




February 17, 2021. Id. Petitioner failed to file any objections and the time for doing so has expired.

Thus, this matter is ripe for review.

       A district court is only required to conduct a de novo review of the specific portions of the

Magistrate Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b); Fed. R. Civ. P.

72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th Cir. 1992). In the

absence of specific objections to portions of the Magistrate’s Report, this Court is not required to

give an explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th

Cir. 1983).

       Here, Petitioner has failed to raise any objections and therefore this Court is not required

to give an explanation for adopting the recommendation. A review of the Report indicates that the

Magistrate Judge correctly concluded that the petition should be dismissed without prejudice for

failure to exhaust his administrative remedies.

       After carefully reviewing the applicable laws, the record in this case, as well as the Report,

this Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes the facts

and applies the correct principles of law. Accordingly, the Court adopts the Report and

Recommendation. (ECF No. 7). Thus, the petition is dismissed without prejudice for failure to

exhaust administrative remedies.



IT IS SO ORDERED.



February 22, 2021                                              Joseph F. Anderson, Jr.
Columbia, South Carolina                                       United States District Judge
